Citation Nr: 1704405	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for obstructive pulmonary impairment, to include chronic obstructive lung disease.  

2. Entitlement to service connection for a lung disorder, to include obstructive pulmonary impairment with chronic obstructive lung disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied to reopen the Veteran's claim of entitlement to service connection for chronic obstructive lung disease (previously claimed as lung infection, breathing problems, and mild obstructive pulmonary impairment).  

A timely notice of disagreement was received from the Veteran in October 2013; a Statement of the Case was issued in August 2014; and a Form 9 Appeal was received on October 15, 2014. Receipt of the Form 9 Appeal was beyond the one year period of the rating decision, but it was within two months and two days of the Statement of the Case. However, in a May 2016 VA Form 8 Certification of Appeal the RO certified the claim to the Board. The Board accepts jurisdiction as the Veteran was thus led to believe that his claim was on appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).  

In April 2008, the Board denied service connection for obstructive pulmonary impairment.  At the time of the April 2008 Board decision, the evidence shows that the Veteran had chronic obstructive lung disease as his lung/pulmonary condition had various diagnoses, to include chronic obstructive pulmonary disease.  See June 2004 VA treatment record.  In October 2012, the Veteran filed a claim to reopen service connection for chronic obstructive lung disease.  

The United States Court of Appeals for Veterans Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed in further detail in the following decision/remand, the Board is granting the Veteran's application to reopen his previously denied claim of service connection for obstructive pulmonary impairment, to include chronic obstructive lung disease.  Pursuant to Clemons, the Board is broadening the underlying claim of service connection for a lung disorder, to include obstructive pulmonary impairment with chronic obstructive lung disease - and is remanding this underlying issue to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

FINDINGS OF FACT

1. In a decision dated in April 2008, the Board denied service connection for obstructive pulmonary impairment.

2. The additional evidence presented since the April 2008 Board decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for obstructive pulmonary impairment, to include chronic obstructive lung disease.  

CONCLUSIONS OF LAW

1. The April 2008 Board decision that denied the Veteran's claim of entitlement to service connection for obstructive pulmonary impairment is final.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2. New and material evidence has been submitted since the denial of service connection for obstructive pulmonary impairment, to include chronic obstructive lung disease, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable decision to reopen the claim for service connection for obstructive pulmonary impairment, to include chronic obstructive lung disease, the only issue being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in deciding this issue.  

Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, in the April 2008 decision, the Board denied service connection for obstructive pulmonary impairment on the basis that the Veteran did not have obstructive pulmonary impairment, as the result of disease or injury that was present during his active military service from December 1952 to December 1954.  The Board determined that the evidence showed that the Veteran's lung condition began many years after service and noted that his obstructive pulmonary impairment variously diagnosed as pneumonia, asthma, mycobacterium gordonae infection, bronchiectasis, and chronic obstructive pulmonary disease, was not documented in the service treatment records, to include the December 1954 separation examination.  In addition to the medical evidence referenced above, the evidence at the time of the April 2008 Board decision also included the Veteran's July 2005 statement wherein he asserted that during service he was exposed to smoke, dust, and fumes as a combat engineer and that his lung condition was due to environmental contaminants that he was exposed to during service.  The Veteran was notified of the Board's decision; and, the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

The evidence added to the record since the April 2008 Board decision, includes a statement from the Veteran elaborating on the specifics of his exposure to environmental pollutants during service.  In a statement dated in February 2014 and received in March 2014, the Veteran contended that his chronic obstructive pulmonary disease is a result of his military service because during service he was a combat engineer and was around many diesel fumes and other destructive pollutants while stationed in Japan.  This additional evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as the evidence provides additional details regarding the Veteran's exposure to chemicals during service, namely diesel fumes.  Under 38 U.S.C.A. § 1154 (a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record and all medical and lay evidence.  Thus, as the Veteran has supplied a more complete picture of the circumstances of his exposure to environmental hazards during service, his claim is reopened.  


ORDER

As new and material evidence has been received sufficient to reopen the claim for service connection for obstructive pulmonary impairment, to include chronic obstructive lung disease, the appeal is allowed to this extent only.  

REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Review of the file shows that the Veteran's lung disorder has been variously diagnosed as pneumonia (see, e.g., February 2002 private treatment record and March 2012 private CT scan), obstructive pulmonary impairment (see, e.g., September 2005 and April 2013 private treatment records), atypical mycobacterial infection and asthma, (see, e.g., September 2005 private treatment record and September 2014 Disability Benefits Questionnaire (DBQ) examination), chronic obstructive pulmonary disease (see, e.g., September 2004 VA treatment record, September 2014 DBQ exam, and August 2012 private treatment record showing chronic obstructive lung disease), bronchiectasis (see, e.g., September 2004 VA treatment record and September 2014 DBQ exam), and emphysema, chronic bronchitis, and pulmonary nodules (see, e.g., September 2014 DBQ exam).  He contends that his lung disorder is due to his service as a combat engineer where he was exposed to destructive pollutants to include smoke, dust, and diesel fumes.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his lung disorder.  Thus a VA examination is warranted as there is competent evidence of a variously diagnosed lung disorder, evidence suggesting that the lung disorder may be related to service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Accordingly, the case is REMANDED for the actions listed below.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his lung disorder.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file and examining the Veteran, the examiner must:

a) Identify/diagnose all lung disorders.  In so doing, the examiner should attempt to confirm or reconcile the Veteran's diagnoses of pneumonia (see, e.g., February 2002 private treatment record and March 2012 private CT scan), obstructive pulmonary impairment (see, e.g., September 2005 and April 2013 private treatment records), atypical mycobacterial infection and asthma, (see, e.g., September 2005 private treatment record and September 2014 DBQ exam), chronic obstructive pulmonary disease (see, e.g., September 2004 VA treatment record, September 2014 DBQ exam, and August 2012 private treatment record showing chronic obstructive lung disease), bronchiectasis (see, e.g., September 2004 VA treatment record and September 2014 DBQ exam), and emphysema, chronic bronchitis, and pulmonary nodules (see, e.g., September 2014 DBQ exam).  

b) Opine (for each identified lung disorder) as to whether it is at least as likely as not (50 percent probability or more) that such disorder was incurred in service.  In rendering the opinion the examiner must address the following:
      
1) In-service November 1954 chest X-rays showing slight increase in the bronchovascular markings.  

2) Veteran's contentions that his lung disorder is due to his service as a combat engineer where he was exposed to destructive pollutants to include smoke, dust, and diesel fumes.  See statements dated in July 2005 and February 2014.  

3) The Veteran's DD 214 showing that he was a combat engineer during service.  

4) Veteran's contention that his civilian occupation did not expose him to chemicals and pollutants.  See February 2007 Form 9 Appeal.

5) Records showing that the Veteran is a nonsmoker.  See September 2004 VA treatment record. 

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Then, readjudicate the issue of entitlement to service connection for a lung disorder to include obstructive pulmonary impairment with chronic obstructive lung disease.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


